Title: From George Washington to John Hancock, 13 August 1776
From: Washington, George
To: Hancock, John



Sir
New York Augt 13th 1776

As there is reason to beleive that but little Time will elapse before the Enemy make their Attack, I have thought It advisable to remove All the papers in my hands respecting the Affairs of

the States from this place. I hope the Event will shew the precaution was unnecessary, but yet prudence required that It should be done, Lest by any Accident they might fall into their hands.
They are all contained in a large Box nailed up & committed to the care of Lt Colo. Reed, Brother of the Adjt Genl to be delivered to Congress, In whose Custody I would beg leave to deposit them, untill our Affairs shall be so circumstanced as to admit of their return. The Enemy since my Letter of Yesterday have received a further augmentation of Thirty Six Ships to their Fleet, making the whole that have arived since Yesterday morning Ninety Six. I have the Honor to be with great respect Sir yr most Obed. Servt

Go: Washington


P.S. I would Observe that I have sent off the Box privately that It might raise no disagreable Ideas, & have enjoined Colo. Reed to Secrecy.


G.W.
